The opinion of the court was delivered by
Hebard, J.
Two questions are raised in this case, and both affect the validity of the decree of divorce of Sheldon, by the supreme court, in 1816.
In the first place, it is urged that the decree is inoperative and void, because it does not appear from the records of the court, nor from the clerk’s docket, that Sheldon had such residence in this state, as would give the court jurisdiction of the case.
This was a matter of fact, that was made to depend upon the proof to be exhibited on the trial, for the purpose of settling the question of jurisdiction; and applies to the person, and not to the subject matter of the dispute. And that being a court of enlarged jurisdiction, we are not only at liberty, but are called upon to presume, that they did not proceed to grant the decree, till the proof established their jurisdiction.
It is further insisted, that the decree only took effect from the time it was recorded.
To adopt such a rule of construction would weaken the force and effect of judgments, and throw numberless embarrassments around judicial proceedings. A judgment must, of necessity, take effect from the time it is rendered, and not from the time it is recorded ; for, otherwise, its efficacy would be made to depend upon the action of a functionary, who had nothing to do with its rendition, and who, by law, invested with no power or authority, but the mere ministerial duty of enrolling it. And this duty *51could not' always be performed upon the instant of rendering the judgment. To adopt the rule contended for, would, in numerous instances, subject the efficacy of a judgment to the law of necessity, to the happening of accidental circumstances, and to the will and caprice of a ministerial officer.
This decree, for all the purposes intended, was good when it was passed, and the record, when made up, had relation back to the passing of the decree.
Judgment affirmed.